TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00360-CR


Ramon De Los Santos, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-06-301255, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ramon De Los Santos seeks to appeal from a judgment of conviction for aggravated
assault.  Sentence was imposed on March 2, 2007, and there was a timely motion for new trial.  The
deadline for perfecting appeal was therefore May 31.  See Tex. R. App. P. 26.2(a)(1).  Notice of
appeal was filed on June 11, 2007.  No extension of time for filing notice of appeal was requested. 
See Tex. R. App. P. 26.3.  We are advised that the notice of appeal was hand delivered and therefore
the mailbox rule does not apply.  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   July 20, 2007
Do Not Publish